Citation Nr: 0617684	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  05-05 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than August 13, 
2001, for the grant of service connection and assignment of a 
100 percent rating for soft tissue sarcoma of the left wrist.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel





REMAND

The veteran served on active duty from May 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
soft tissue sarcoma of the left wrist and assigned a 100 
percent disability rating effective August 13, 2001.  The 
veteran appealed the assignment of the effective date and 
asserts that the grant of benefits be effective as of May 
1970.  In the veteran's VA Form 9, Appeal to Board of 
Veterans' Appeals, submitted in February 2005, he requested a 
hearing before the Board.  In June 2006, the veteran's 
representative advised that the veteran would like a video 
conference scheduled before the Board.  In order to fully 
assist this veteran in substantiating his appeal, this matter 
must be remanded for the scheduling of a video conference 
before the Board.

Therefore, this matter is remanded for the following action:

Schedule the veteran for a video 
conference to be held before the Board at 
the veteran's local office.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


